        Case 1:18-cv-03771-PGG Document 19 Filed 10/02/18 Page 1 of 2
          Case 1:18-cv-03771-PGG Document 18 Filed 09/24/18 Page 1 of 2



                   r
FREEBORN & PETERS LLP
                                                                                  DANIEL HARGRAVES
                                                                                  Partner

                                                                                  Freeborn & Peters LLP
                                                                                  Attomeys at Law
                                                                                  The Helmsley Building
                                  USDCSDNY                                        230 Park Avenue, Suite 630
                                  DOCUMENT                                        New York, NY 10169

                                  ELECTRONICALLY FILED                            (212) 218-8766 direct
                                  DOC#:_ _ _ _- + - ~ - -                         (212) 218-8761 fax
                                  DATE FILED:     fo/i/r Y                        dhargraves@lreeborn com

                                                                                  www .freeborn.corn

September 24, 2018
                                                             M~~? ~~-°:.f>~~.~~                             -   tTvoP   MifaJ
VIA ECF AND FEDERAL EXPRESS                                  Th~:~P!"':'tion is granted. 'fe ~; "'                            .
                                                         S . .•RDERED·              fz,             ~       ~
The Honorable Paul G. Gardephe                            OO       n. 'n ~
United States District Judge for the Southern District of New Yor~.,()
Thurgood Marshall                                        Paul G. Gardephe, U.S. ,J.
                                                                                                   ½ A,µ
                                                                                                  /JXiihJh ~
                                                                                                                    .)-{e 1
United States Courthouse                                 Dated:        0 d . ?a (g
                                                                       .2
40 Foley Square                                                          1                                  ?ot 'U,
New York, NY 10007

        Re:     Wesco Insurance Company and Technology Insurance Company, Inc.
                v. Personnel Staffing Group, LLC; Civil Acti9n No.: 18-civ-03771 (PGG)
                Joint Status Letter Regarding Settlement and Case Management Plan

Dear Judge Gardephe:

                 In accordance with the Court1s August 23, 2018 Order, the parties submit this
joint status letter.

              In their complaint, Wesco Insurance Company and Technology Insurance
Company, lnc. (collectively, the "Plaintiffs") assert claims for breach of contract relating to
Personnel Staffing Group, LLC's (''PSG") alleged failure to permit an audit and to pay final
premium due· on two workers' compensation and employers' liability insurance policies.

                W c appeared before the Court on August 23, 2018 for an Initial Pretrial
Conference. The parties advised the Court that they were engaged in discussions to resolve
issues relating to the specific payroll information sought by Plaintiffs which would be necessary
Lo complete. the audit. The Court entered a stay of action in order to permit the parties to continue
settlement discussions and directed the paiiies to report back by today with regard to: (1) the
status of settlement negotiations~ and (2) whether it is necessary for the CoUii to enter a case
management plan.

               Since August 23, 2018, PSG has provided the additional specific payroll
information that the Plaintiffs requested and that the Plaintiffs are now using to conduct an audit.
After the Plaintiffs' completion of the audit, which is expected to take several weeks, the parties
hope to be able to agree on a final resolution of this matter.



                    Chicago. IL• New York, NY• Richmond, VA• Springfield, IL• Tampa, FL
        Case 1:18-cv-03771-PGG Document 19 Filed 10/02/18 Page 2 of 2
            Case 1:18-cv-03771-PGG Document 18 Filed 09/24/18 Page 2 of 2




FREEBORN & PETERS ~LP
                         rn                                                        The Honorable Paul G. Gardephe
                                                                                   September 24, 201 B
                                                                                   Pege 2




                      In order to allow those settlement discussions to continue, counsel for the parties
      jointly request that the Court extend the stay of this action an additional nine weeks to November
      26, 2018.

            \            We thank the Court for its consideration.

            ·, \ ~ 1 \    A                                 ~ / /
                ·¾J.; r\J\ IV;1                       ____,_·.,..._______
     Daniel Hargraves :                               Paul ~
     Andrew J. Costigan                               Alexandra Kamenetsky Shea
     FREEBORN & PETERS LLP                            TANNENBAUM HELPERN SYRACUSE &
     The Helmsley Building                            HIRSCHTRITT LLP
     230 Park Avenue, Suite 630                       900 Third Avenue
     New York, New York 10169                         New York, New York 10022
     212-218-8760                                     212-508-6700
     dhargraves@freeborn.com                          sarkozi@thsh.com
     acostigan@freeborn.com                           shea@thsh.com


     Counsel for Plaintiffs Wesco Insurance           Counsel for Defendant Personnel Stqffing
     Company and Technology Insurance                 Group, LLC
     Company, Inc.



      cc:       Nathan A. Shev, Esq. (Sperling & Slater, P.C.)
